Citation Nr: 0633488	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
rectal fissures.

2.  Entitlement to an extension of the temporary total 
evaluation assigned for service-connected lumbar spine 
herniated nucleus pulposus under 38 C.F.R. § 4.30 beyond May 
31, 2005.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from October 
1980 to August 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2004 by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an extension of temporary total 
evaluation assigned for service-connected lumbar spine 
herniated nucleus pulposus under 38 C.F.R. § 4.30 beyond May 
31, 2005 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Claims of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU); entitlement to a temporary total 
evaluation for service-connected left knee disability after 
an October 2005 surgical procedure; entitlement to an 
increased rating for service-connected right knee disability; 
and entitlement to a temporary total evaluation for service-
connected right knee disability after April 2006 surgical 
procedure are REFERRED to the RO for proper action.


FINDING OF FACT

Residuals of rectal fissures continue to more nearly 
approximate mild or moderate external or internal 
hemorrhoids.


CONCLUSION OF LAW

The criteria for a compensable evaluation for rectal fissures 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.14, 4.114, Diagnostic Codes 7399-7336 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  A February 
2006 letter from VA met the four notice requirements 
specified in Pelegrini.  Therefore, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA provided notice to the veteran after the RO adjudicated 
the veteran's increased rating claim.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notice was harmless error.  The content of the notice fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, after the notice 
was provided, the claims were readjudicated in the February 
2006 SSOC.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
veteran.  More over, the veteran has not shown or alleged any 
prejudice in the content of the notice concerning this issue.  

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in a 
March 2006 letter from VA.  The veteran has been notified of 
all five elements of a service connection claim, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, records 
from the Social Security Administration (SSA), and VA 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this case, the Board notes that VA examinations 
were obtained concerning the veteran's service-connected 
digestive disability.  

The veteran submitted a waiver of agency of original 
jurisdiction in March 2006, for consideration of VA treatment 
records added to the record after the issuance of the 
February 2006 SSOC.  38 C.F.R. § 20.1304 (2006).

During the March 2006 Travel Board hearing, the veteran also 
formally entered a waiver of agency of original jurisdiction, 
for consideration of additional private and VA treatment 
records added to the record after the issuance of the last 
supplemental statement of the case (SSOC) in February 2006, 
on the record orally at the time of the March 2006 hearing.  
38 C.F.R. § 20.1304(c) (2006).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2006).


The Merits of the Claim

In a July 2004 rating decision, the RO granted service 
connection for rectal fissures, claimed as digestive problems 
resulting in rectal bleeding, and assigned a noncompensable 
(zero percent) disability evaluation, effective from December 
11, 2003.  Thereafter, the veteran filed a notice of 
disagreement, requesting a compensable evaluation for rectal 
fissures.  The veteran is, in effect, asking for a higher 
rating effective from the date service connection was granted 
(December 11, 2003).  Consequently, the Board will consider 
the entire time period in question, from the original grant 
of service connection to the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected rectal fissure disability 
does not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2006).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  38 
C.F.R. § 4.27 (2006). Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2006).  Therefore, his service-connected rectal fissure 
disability is rated according to the analogous condition of 
hemorrhoids under Diagnostic Code 7336.
The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2006).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Under Diagnostic Code 7336, a noncompensable evaluation is 
assigned for mild or moderate external or internal 
hemorrhoids.  A 10 percent evaluation is warranted for 
hemorrhoids that are large or thrombotic, irreducible with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is assigned for hemorrhoids, internal 
or external, with persistent bleeding and with secondary 
anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2006).

VA outpatient treatment records dated from April 2002 to 
October 2005 show treatment for intermittent rectal bleeding, 
constipation, and anal pain.  An October 2002 VA treatment 
note listed an assessment of anal fissure.  A February 2003 
VA colonoscopy report noted a preoperative diagnosis of 
intermittent hematochezia, noted findings of mild 
diverticular disease as well as no obvious hemorrhoidal 
plexus, and listed an impression of ascending colon polyps, 
status post polypectomy.  A March 2003 VA treatment record 
indicated that the veteran had mild diverticulosis and colon 
polyp.      

In an April 2004 VA examination report, the examiner listed 
an impression of intermittent rectal bleeding with no 
associated anemia.  The examiner opined that the veteran's 
intermittent rectal bleeding is due to rectal fissures and 
more likely than not associated with the veteran's service-
connected condition, particularly related to medications.  He 
further opined that these medications aggravated constipation 
and that constipation aggravated the rectal fissures.  It was 
specifically indicated that the veteran's rectal polyp was 
not associated with his service-connected condition or his 
medications used to treat his service-connected conditions.

Special VA intestine and rectum examinations were conducted 
by an internist in November 2004.  In the November 2004 VA 
intestine examination report, it was noted that the veteran 
had intermittent constipation caused by medications used for 
treatment of his service-connected conditions but did not 
have diarrhea, fistula, nausea, vomiting, anemia, or weight 
loss.  The examiner listed diagnoses of hyperplastic colonic 
polyp and mild diverticular disease (no diverticulitis).  The 
examiner opined that the veteran's colonic polyps and 
diverticular disease were not related or caused by to 
constipation or medications used for treatment of service-
connected conditions.  

In the November 2004 VA rectum and anus examination report, 
subjective complaints were noted as anal discomfort, 
intermittent rectal bleeding, and constipation.  Digital 
rectal examination results were listed as normal and noted as 
smooth anal canal with no fissures or ridging felt.  The 
examiner listed an impression of rectal fissures and opined 
that the veteran's constipation was caused by other service-
connected conditions and treatment of the service-connected 
conditions. 

Records from SSA showed that the veteran was awarded 
disability benefits for multiple musculoskeletal and 
psychiatric conditions.  A March 1998 VA colonoscopy reported 
included in the SSA records showed no masses were found in 
the colon.  Finally, private treatments records associated 
with the claims file did not show any treatment for the 
veteran's service-connected rectal fissure disability. 

The veteran contends that he should be assigned a compensable 
rating for his service-connected rectal fissure disability 
due to his symptomatology; and that the characterization of 
the disorder at issue is incorrect.  

However, the appellant, as a lay person, is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition, as measured in accordance with the 
Schedule.  See, e.g., Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (Holding that VA must apply rating schedule to 
disability evaluations of service-connected disorders); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Clark v. 
Derwinski, 2 Vet. App. 166 (1992) (Lay persons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities).

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Code. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

However, other diagnostic codes for digestive disabilities, 
which might provide for a higher disability rating, are not 
applicable.  Multiple VA examiners have opined that the 
veteran's current residuals of colon polyps and 
diverticulitis are not related to his service-connected 
rectal fissure disability.  In addition, objective medical 
findings of colitis, distomiasis, enteritis, enterocolitis, 
sphincter control impairment, ano fistula, intestine fistula, 
stricture, or prolapse of rectum are not shown in the 
evidence of record.  38 C.F.R. § 4.114 (2006).

Competent medical evidence of record does not show that the 
veteran's rectal fissure disability warrants the assignment 
of a compensable rating under any of the applicable 
diagnostic codes.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7399-7336 (2006).  While objective medical findings of 
constipation, intermittent rectal bleeding, anal pain, and 
rectal fissures were noted in the evidence of record, 
competent medical evidence did not show findings of 
persistent bleeding, secondary anemia, or any type of 
hemorrhoid.  Further, evidence of record does not support 
assigning any additional percentage disability ratings (a 
"staged" rating) during the time period in question.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


ORDER

Entitlement to an initial compensable evaluation for rectal 
fissures is denied. 


REMAND

In an August 2005 statement, the veteran filed a notice of 
disagreement for the claim of entitlement to an extension of 
the temporary total evaluation assigned for service-connected 
lumbar spine herniated nucleus pulposus under 38 C.F.R. 
§ 4.30 beyond May 31, 2005.  This statement is accepted as a 
timely notice of disagreement with the August 2005 rating 
decision, which granted entitlement to a temporary total 
evaluation for the veteran's service-connected lumbar spine 
herniated nucleus pulposus under 38 C.F.R. § 4.30 from March 
31, 2005 to May 31, 2005.  38 C.F.R. §§ 20.201, 20.302(a) 
(2006); see also Manlincon v. West, 12 Vet. App. 238 (1999). 
Consequently, this matter will be remanded for the issuance 
of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case concerning 
the issue of entitlement to an extension 
of the temporary total evaluation assigned 
for service-connected lumbar spine 
herniated nucleus pulposus under 38 C.F.R. 
§ 4.30 beyond May 31, 2005.  The appellant 
and his representative are hereby informed 
that the appellant must submit a timely 
and adequate substantive appeal as to this 
issue in order for the issue to be before 
the Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


